Citation Nr: 1454723	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to September 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is in the Veteran's file.
 
In July 2011 and May 2014, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its May 2014 remand, the Board directed that the Veteran be afforded a VA examination.  The Board explicitly required that the examiner address the risk that the Veteran's in-service surgeries had on the development of hepatitis C (e.g., circumcision, vasectomy, and cyst excision).  

In June 2014, a VA examiner opined that it is less likely than not that the Veteran's current hepatitis C is related to his active military service.  The examiner identified the Veteran's in-service surgeries and noted that the Veteran was not diagnosed with hepatitis C until 8 years after service; however, the examiner did not address the risk that the Veteran's surgeries had on the development of hepatitis C.  The requested development has not been completed; further action to ensure compliance with the remand directives is required.  



Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claim file to an appropriate medical professional.  The examiner must review the entire claim file.  Based on this review, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C is related to the Veteran's active service.

The examiner is to address each of the following:

(a).  The lack of hepatitis C testing after 1994;

(b).  The risk that the Veteran's in-service surgeries had on the development of hepatitis C, namely the April 1999 Vasectomy;

(c).  The fact that, after service the Veteran did not undergo any surgeries, did not have promiscuous sex, did not drink a lot, and did not get any tattoos.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

